UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 21, 2011 j2 Global Communications,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-25965 (Commission File Number) 51-0371142 (IRS Employer Identification No.) 6922 Hollywood Blvd. Suite 500 Los Angeles, California90028 (Address of principal executive offices) (323)860-9200 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01OTHER EVENTS On March 21, 2011, j2 Global Communications, Inc. (the “Company”) issued a press release announcing that on March 2, 2011, the U.S. District Court for the Central District of California issued a Markman Order favorable to the Company in ongoing patent infringement litigation by the Company against Easylink Services International Corp. (NASDAQ:ESIC) and Captaris, Inc., a wholly-owned subsidiary of Open Text Corporation (NASDAQ:OTEX). In the litigation, the Company is alleging infringement of U.S. Patent Nos. 6,208,638 ("the '638 patent") and 6,350,066 ("the '066 patent"), as well as two additional U.S. patents. In its Order, the Court construed each and every disputed claim term of the '638 and '066 patents in a manner consistent with the construction offered by the Company, underscoring its belief that both Easylink and Captaris infringe these patents. A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. ITEM9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits Exhibit Number Description Press Release, March 21, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. j2 Global Communications, Inc. (Registrant) Date: March 23, 2011 By: /s/ Jeffrey D. Adelman Jeffrey D. Adelman Vice President,General Counsel and Secretary INDEX TO EXHIBITS Exhibit Number Description Press Release, dated March 21, 2011.
